DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Su at (877) 504-5885 ext. 4 on 03/02/2021.
The application has been amended as follows: 
Claims 2 and 15 are cancelled.
Claim 3 dependent to claim 1.
Claim 16 dependent to claim 14.

Claim 1.    An image identifying method, comprising:
retrieving a first computer tomographic (CT) image, wherein the first CT image comprises a plurality of first pixels, each of the first pixels has a channel value, and the channel value of each of the first pixels falls within a first range;
retrieving a plurality of second pixels from the first pixels, and generating a second CT image based on the second pixels, wherein the channel value of each of the second pixels falls within a second range, and the second range is smaller than the first range;
performing a contrast enhancement algorithm on the second CT image, so as to adjust a contrast of the second CT image;

dividing the third CT image into a plurality of sub-images, and only reserving a specific image region corresponding to the first object in each of the sub-images;
 	 combining the sub-images into a fourth CT image; and
identifying an object type of the first object based on the fourth CT image;
 	wherein the channel value of each of the first pixels is a Hounsfield unit (HU) value, and the first range is between -2048 and 30000.


 	Claim 14. An image identifying device, comprising:
 	    a non-transitory storage circuit, storing a plurality of modules;
 	a processor, coupled to the non-transitory storage circuit and accessing the modules to perform the following steps:
 	retrieving a first computer tomographic (CT) image, wherein the first CT image comprises a plurality of first pixels, each of the first pixels has a channel value, and the channel value of each of the first pixels falls within a first range;
 	retrieving a plurality of second pixels from the first pixels, and generating a second CT image based on the second pixels, wherein the channel value of each of the second pixels falls within a second range, and the second range is smaller than the first range;
 	performing a contrast enhancement algorithm on the second CT image, so as to adjust a contrast of the second CT image;

 	dividing the third CT image into a plurality of sub-images, and only reserving a specific image region corresponding to the first object in each of the sub-images;
    combining the sub-images into a fourth CT image; and
 	identifying an object type of the first object based on the fourth CT image;
wherein the channel value of each of the first pixels is a Hounsfield unit (HU) value, and the first range is between -2048 and 30000.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-14 and 16-20 are allowance according to the Applicant Remarks filed on 01/06/2021 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/           Primary Examiner, Art Unit 2641